—Judgment, Supreme Court, Bronx County (Denis Boyle, J., at Huntley hearing; Gerald Sheindlin, J., at plea and sentencing), rendered December 14, 1995, which convicted defendant of robbery in the first degree, and sentenced him to a term of 7 to 21 years, unanimously affirmed.
The interpreter’s testimony, properly credited by the hearing court, established that recitation of Miranda warnings to defendant in Mandarin, a language defendant understood, and defendant’s responses to said warnings in that same language, resulted in a knowing and voluntary waiver of his rights (see, People v Jordan, 110 AD2d 855). Concur — Lerner, P. J., Nardelli, Wallach, Rubin and Mazzarelli, JJ.